    Case 2:21-cv-00133-JRG-RSP Document 6-1 Filed 05/04/21 Page 1 of 6 PageID #: 55
                                                                                                                 Agreement No:

A

                                                    GAS SALES AGREEMENT

        This Gas Sales Agreement (this “Agreement”) is entered into as of 12/02/2015 (the “Effective Date”) between
CenterPoint Energy Services, Inc. (“Seller”) and the “Buyer” identified below for the sale and purchase of natural gas.

Legal name of Buyer: Certified Roses, Inc.

          1.      Notices. All notices, requests, claims, demands, Transaction Confirmations (as defined below) and other
communications under this Agreement (“Notices”) must be in writing and, unless the method of delivery is expressly stated
otherwise in this Agreement, may be sent via U.S. mail, private courier service, fax machine, or email to the applicable address
listed below; however, a party may at any time designate a different address in a Notice to the other party. A Notice will be
considered effective on the date sent if sent via fax machine or email on a Business Day before 5:00 p.m. in the receiving party’s
                                                                nd
time zone (otherwise, on the next Business Day), and on the 2 Business Day after the date sent if sent via U.S. mail or courier.
“Business Day” means any day except Saturday, Sunday or Federal Reserve Bank holidays.

                     Buyer’s Address:                                                   Buyer’s Address for Invoices:
          Contact:   Jennifer Casteel                                    Contact:    Accounts Payable
      Address:       10076 US Highway 69 N                              Address:     PO Box 4400



 City/State/Zip:     Tyler, TX 75706-5924                          City/State/Zip:   Tyler, TX 75712
           Phone:                                                         Phone:
             Fax:                                                            Fax:
            Email:                                                         Email:


                     Seller’s Address:
          Contact:   Contract Administration
      Address:       1111 Louisiana Street


 City/State/Zip:     Houston, TX 77002
           Phone:
             Fax:
            Email:

        2.      Agreement Scope. This Agreement governs all transactions entered into on or after the Effective Date for the
purchase by Buyer of natural gas from Seller (each, a “Transaction”).

          3.      Agreement Termination. This Agreement may be terminated by either party at any time after the Effective Date
upon 30 days’ Notice to the other party if no Transactions are in effect. This Agreement shall automatically terminate upon the
later of 2 years after the Effective Date if no Transactions are in effect at that time, or the last termination date of all such
Transactions. Sections 6, 11, 12, 15 and 20 will survive any termination of this Agreement and continue in effect until the rights
and obligations therein have been satisfied.

         4.       Transaction Confirmations. Before a Transaction becomes binding, Seller shall send a written confirmation of
its terms (a “Transaction Confirmation”) to Buyer via email as soon as practical after the parties reach agreement on such
                                                                                              nd
terms. A Transaction shall become binding (i) automatically at 5:00 p.m. CST on the 2 Business Day following the day the
Transaction Confirmation is sent to Buyer (the “Confirm Deadline”) unless a party cancels the Transaction or disputes or revokes
the Transaction Confirmation in a Notice to the other party delivered via email prior to the Confirm Deadline, or (ii) on the effective
date of Buyer’s execution and delivery of Seller’s Transaction Confirmation without modification to Seller, whichever occurs first.
A Transaction Confirmation represents the parties’ final agreement regarding the specific terms of the Transaction and
supersedes any prior oral or written agreements, understandings or promises relating to the Transaction. In the event of a conflict
between the terms of this Agreement and the terms of a Transaction Confirmation, the latter shall control for that Transaction.
Any amendments to a Transaction Confirmation after the Confirm Deadline must be in writing and signed by both parties.

                                                                                                                 Agreement No:


Ver 3.2                                            Page 1 of 9
    Case 2:21-cv-00133-JRG-RSP Document 6-1 Filed 05/04/21 Page 2 of 6 PageID #: 56
          5.        Transaction Terms. Each Transaction Confirmation will be labeled with one of the following Transaction
designations, based on the Volume Commitment and Contract Price for the Transaction: “Fixed Price,” “Volumetric Index Price,”
“Index Price,” or “Market Price” (“Transaction Type”), and will specify, at a minimum, Buyer’s facility or account that is the subject
of the Transaction (the “Facility”), the natural gas commodity price (the “Contract Price”) and any other fees and charges
applicable to the Transaction (“Additional Charges”), the primary term of the Transaction (the “Initial Period”) and whether any
automatic term renewals apply (each, a “Renewal Period” and, together with the Initial Period, the “Delivery Period”), the point
where Seller will deliver the natural gas to be furnished under the Transaction (the “Delivery Point”), the natural gas volumes
Seller is obligated to deliver and Buyer is obligated to receive under the Transaction at the Delivery Point (the “Volume
Commitment”), whether such deliveries and receipts will be Firm or Interruptible (the “Performance Obligation”), and the
classification of the Transaction as a “forward contract” or “trade option” under Title 7 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (“Dodd-Frank”). If a Transaction Confirmation does not specify that a Renewal Period applies, but
Seller continues to deliver and Buyer continues to receive natural gas after the expiration of the Initial Period specified therein,
then the Transaction will be deemed to automatically continue for month-to-month Renewal Periods under the terms of the
Transaction Confirmation until terminated by either party on 30 days’ Notice, except where the Contract Price during the Initial
Period is a fixed price, in which case the Contract Price for natural gas delivered during each such Renewal Period will be the
then-current monthly spot price for natural gas in the geographic area where the applicable Delivery Point is located, as
determined by Seller in a commercially reasonable manner.

          6.       Invoicing and Payment. Seller shall invoice Buyer on a monthly basis for all Transactions in effect during the
invoice period based on the Contract Price, Volume Commitment and Additional Charges, if any, set forth in the respective
Transaction Confirmations. Buyer shall pay Seller the full invoice amount in accordance with the payment instructions set forth on
the invoice within 15 days of the invoice date (the “Payment Due Date”); provided, however, that if the Payment Due Date falls on
a non-Business Day, the Payment Due Date shall be the following Business Day. If Buyer, in good faith, disputes the invoice
amount, Buyer shall pay the undisputed amount of the invoice and provide documentation to support the disputed amount. If
Buyer fails to pay any undisputed invoiced amounts or provide documentation to support any disputed invoiced amounts by the
Payment Due Date, Seller may charge and collect from Buyer a late fee equal to the lesser of 1½% of the outstanding balance
per month (compounded monthly) or the maximum interest rate allowed by law. Buyer shall pay Seller for all costs and expenses
incurred by Seller (including reasonable attorney fees) to collect any past due invoiced amounts. Buyer shall be responsible for
and shall pay all taxes and fees assessed by governmental entities on the sale of natural gas hereunder (including any gross
receipts taxes and franchise fees). If Buyer is entitled to a tax exemption, it is Buyer’s responsibility to provide Seller with any
necessary documentation of such. All invoices and associated payments are final unless either party disputes the accuracy of
such invoice(s) or payment(s) in writing, with adequate documentation, within 2 years after the invoice date.

         7.        Measurement. The natural gas quantities used for invoicing purposes shall be the actual natural gas quantities
measured during the invoice period by the local utility or pipeline company (each, a “Transporter”) operating the natural gas
metering equipment at the applicable Delivery Point or Facility, as reported by the Transporter to Seller (the “Measured
Volumes”). Either party may contest those measurements, but the Transporter’s ultimate determination will be final and binding.
In the event the Transporter is unable to provide Seller with the Measured Volumes before Seller’s invoice date, the natural gas
quantities used for that invoice period will be estimated by Seller, and such estimated quantities will then be adjusted to the
Measured Volumes on Seller’s next invoice after the Measured Volumes are reported by the Transporter. For any invoice period
during which natural gas is delivered from Seller to Buyer under separate Transactions to the same Delivery Point or Facility,
Seller shall apply the Measured Volumes for invoicing purposes first to Fixed Price Transaction Types in ascending date order,
followed by Volumetric Index Price Transaction Types in ascending date order, then by Index Price Transaction Types in
ascending date order, and then by Market Price Transaction Types in ascending date order.

          8.         Credit Terms. Buyer must meet Seller’s creditworthiness standards at all times. Buyer shall provide to Seller,
as Seller may request from time to time, sufficient information to enable Seller to determine Buyer’s creditworthiness, including,
but not limited to, financial statements and trade references. If Buyer does not meet Seller’s creditworthiness standards, Seller
may require that Buyer provide sufficient credit support for Buyer’s payment obligations under this Agreement, in the form and
amount, and for a term, reasonably acceptable to Seller. Buyer authorizes Seller to obtain Buyer’s usage data and credit history
from any Transporter serving Buyer’s Facilities and appoints Seller as its agent solely for the purpose of obtaining such usage
data and credit history, to the extent such agency authority is necessary. Each party agrees that this clause supersedes and
replaces in their entirety any requirements of law relating to adequate assurance of future performance, including without
limitation Article 2 of the Uniform Commercial Code.

          9.       Performance Breach. As used in this Agreement, “Firm” means that either party may interrupt its performance
without liability only to the extent that such performance is excused by a Force Majeure Event (as defined below), and
“Interruptible” means that either party may interrupt its performance at any time for any reason without liability. Except as
provided in Section 10 of this Agreement, and unless a different remedy for breach of a Firm obligation is specified in a
Transaction Confirmation, the sole and exclusive remedy of the parties in the event of a breach of a Firm obligation to deliver or
receive natural gas not excused by a Force Majeure Event is, in addition to the payment or reimbursement of any Transporter
imbalance charges or penalties caused by such breach, as follows: (a) in the event of a breach by Seller on any day, Seller shall
pay Buyer an amount (that amount, “Seller’s Breach Payment”) equal to the difference between the Volume Commitment for
that day and the actual quantity delivered by Seller to the Delivery Point during that day, multiplied by the positive difference, if
any, obtained by subtracting the Contract Price from the spot price for natural gas for that day in the geographic area where the
applicable Delivery Point is located, as determined by Seller in a commercially reasonable manner (the “Daily Spot Price”); and
(b) in the event of a breach by Buyer on any day, Buyer shall pay Seller an amount (that amount, “Buyer’s Breach Payment”)
equal to the difference between the Volume Commitment for that day and the actual quantity received by Buyer at the Delivery
Point during that day, multiplied by the positive difference, if any, obtained by subtracting the Daily Spot Price from the Contract
                                                                                                                Agreement No:

Ver 3.2                                           Page 2 of 9
    Case 2:21-cv-00133-JRG-RSP Document 6-1 Filed 05/04/21 Page 3 of 6 PageID #: 57
Price. Seller shall apply a credit in the amount of Seller’s Breach Payment, if any, and a charge in the amount of Buyer’s Breach
Payment, if any, in the invoice(s) covering the day(s) of the breach.

            10.      Early Termination. (a) Either party may (i) terminate a Transaction if the other party fails to perform a Firm
obligation to make or take delivery of natural gas pursuant to the terms thereof for a period of more than 30 consecutive days
regardless of whether such failure is otherwise excused by a Force Majeure Event, or if the Facility that is the subject of the
Transaction is served by a utility company and becomes ineligible for utility transportation service regardless of whether such
ineligibility is otherwise excused by a Force Majeure Event, and (ii) terminate this Agreement and all Transactions then in effect if
the other party or its guarantor files or has filed against it a petition for relief under the United States Bankruptcy Code or similar
state law for the protection of creditors, or otherwise becomes bankrupt or insolvent, has a receiver or similar official appointed
with respect to it or substantially all of its assets, makes an assignment or any general arrangement for the benefit of creditors, or
is unable to pay its debts as they fall due.

                     (b) In addition, Seller may terminate this Agreement and all Transactions then in effect if Buyer or its guarantor
(i) fails to pay any invoice amount not subject to a good faith dispute on or before 15 days following the invoice’s Payment Due
                                                                                                                                     nd
Date; (ii) fails to provide credit support in accordance with Seller’s request under Section 8 hereof on or before the end of the 2
Business Day following such request; or (iii) fails to perform any obligation owed to Seller with respect to any credit support
provided under Section 8 hereof.

                   (c) The party having the right to terminate under this Section (the “Non-Defaulting Party”) shall give Notice of
termination to the other party (the “Defaulting Party”), and such termination will be effective upon the effective date of the Notice,
unless a later termination date is designated in the Notice, in which case the termination will be effective upon such later
termination date (the “”Early Termination Date”), which later date must be no later than 20 days after the effective date of the
termination Notice; provided, however, that to the extent the right to terminate under this Section has accrued and is continuing,
the Non-Defaulting Party may also immediately suspend all delivery and payment obligations owed under the Terminated
Transactions (as defined below).

          11.      Early Termination Damages. (a) If one or more Transactions are terminated pursuant to Section 10 of this
Agreement (the “Terminated Transactions”), the Non-Defaulting Party shall, as soon as reasonably practicable after the Early
Termination Date, liquidate and accelerate the outstanding Volume Commitments under each Terminated Transaction (the sum
thereof, the “Outstanding Volumes”) as of the Early Termination Date at the market price for similar transactions at the affected
Delivery Point(s) (the “Market Price”), as determined by the Non-Defaulting Party in a commercially reasonable manner. If the
product of the Outstanding Volumes times the Market Price (that product, the “Market Value”) is greater than the product of the
Outstanding Volumes times the Contract Price (that product, the “Contract Value”), then the positive difference between them, as
discounted by the Non-Defaulting Party to present value in a commercially reasonable manner as of the Early Termination Date,
(the “Liquidated Damages”) will be owed to Buyer, and if the Contract Value is greater than the Market Value, then the
Liquidated Damages will be owed to Seller.

                    (b) The Non-Defaulting Party shall, as soon as reasonably practicable after determining the Liquidated
Damages amount, (i) net or aggregate, as appropriate, the Liquidated Damages amount against or with (A) all outstanding
payment obligations owed between the parties under the Terminated Transaction(s) as of the Early Termination Date (including
any Buyer’s or Seller’s Breach Payment) for which payment has not been paid, (B) any and all costs and penalties imposed by a
Transporter or other third party on the Non-Defaulting Party as a result of the early termination, (C) any brokerage fees,
commissions and other similar transaction costs and expenses reasonably incurred by the Non-Defaulting Party either in
terminating any arrangements undertaken to hedge its obligations under the Terminated Transactions or in entering into new
arrangements to replace the Terminated Transactions, and (D) reasonable attorneys’ fees and court costs, if any, incurred by the
Non-Defaulting Party in connection with enforcing its rights with respect to the Terminated Transactions, so that all such amounts
are netted or aggregated to a single liquidated amount payable by one party to the other (the “Net Settlement Amount”) and (ii)
notify the Defaulting Party thereof. The party owing the Net Settlement Amount shall pay it in full within 15 days after the date of
that Notice. Interest on any unpaid portion of the Net Settlement Amount shall accrue from the date due until the date of payment
at the rate set forth in Section 6 of this Agreement.

            12.    Risk of Loss, Indemnification and Disclaimer of Implied Warranties. For each Transaction, title to and risk of
loss for the natural gas will pass to Buyer at the Delivery Point. Seller shall indemnify Buyer and save it harmless from all losses,
liabilities, damages and demands including reasonable attorneys’ fees and costs of court (“Losses”) arising from or out of claims
of personal injury, including any wrongful death action, or property damage from said natural gas (“Claims”) that attach before title
to said natural gas passes to Buyer, and Buyer shall indemnify Seller and save it harmless from all Losses arising from or out of
Claims that attach after title to said natural gas passes to Buyer. These indemnity obligations do not apply if Buyer is a
governmental entity. SELLER EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES, WHETHER STATUTORY OR COMMON
LAW, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

          13.      Assignment. Neither party may assign this Agreement without the other party’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed, except that either party may assign this Agreement after
Notice to the other party, so long as (a) in the case of an assignment by Seller, such assignment is to an Affiliate or a successor
resulting from a merger or the acquisition of substantially all of Seller’s assets, and (b) in the case of an assignment by Buyer, (i)
such assignment is to an Affiliate or a successor resulting from a merger or the acquisition of substantially all of Buyer’s assets
and (ii) such Affiliate or successor meets Seller’s creditworthiness standards as determined by Seller prior to any such
assignment taking effect. In no event may either party sever a Transaction, or any portion of its rights or obligations to receive or
deliver natural gas under a Transaction, from this Agreement and transfer such Transaction or such rights or obligations
                                                                                                                 Agreement No:

Ver 3.2                                            Page 3 of 9
    Case 2:21-cv-00133-JRG-RSP Document 6-1 Filed 05/04/21 Page 4 of 6 PageID #: 58
separately from the remainder of the Transaction or this Agreement without the consent of the other party. Any attempted
assignment in violation of this Section will be null and void and without effect. This Agreement will be binding on the parties’
respective permitted successors and assigns. “Affiliate” means an entity that controls, is controlled by, or is under common
control with, the assigning party.

           14.       Force Majeure. To the extent either party is prevented by a Force Majeure Event from carrying out, in whole or
part, its obligations under a Transaction and such party (the “Claiming Party”) gives Notice and details of the Force Majeure
Event to the other party as soon as practicable, then the Claiming Party shall be excused from the performance of its obligations
with respect to such Transaction (other than the obligation to make payments that are otherwise due and payable under this
Agreement). The Claiming Party shall use commercially reasonable efforts to remedy its inability to perform as a result of the
Force Majeure Event. “Force Majeure Event” means an event or circumstance which prevents one party from performing its
obligations under a Transaction, which event or circumstance is not within the reasonable control of, or the result of the
negligence of, the Claiming Party, and which, by the exercise of reasonable diligence, the Claiming Party is unable to overcome.
Force Majeure Events include, but are not limited to, the following: (i) physical events such as acts of God, landslides, lightning,
earthquakes, fires, storms or storm warnings, such as hurricanes, which result in evacuation of the affected area, floods,
washouts, explosions, breakage or accident or necessity of repairs to machinery or equipment or lines of pipe; (ii) weather related
events affecting an entire geographic region, such as low temperatures which cause freezing or failure of wells or lines of pipe; (iii)
interruption, termination and/or curtailment of Firm transportation and/or storage by Transporters; (iv) acts of others such as
strikes, lockouts or other industrial disturbances, riots, sabotage, insurrections or wars, or acts of terror; and (v) governmental
actions such as necessity for compliance with any court order, law, statute, ordinance, or regulation (including but not limited to a
tariff regulation in a Transporter’s tariff).

      15.    Limitation of Liability. FOR BREACH OF ANY PROVISION FOR WHICH AN EXPRESS REMEDY OR
MEASURE OF DAMAGES IS PROVIDED, SUCH EXPRESS REMEDY OR MEASURE OF DAMAGES SHALL BE THE SOLE
AND EXCLUSIVE REMEDY, AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE WAIVED. IF NO
REMEDY OR MEASURE OF DAMAGES IS EXPRESSLY PROVIDED, A PARTY’S LIABILITY SHALL BE LIMITED TO DIRECT
ACTUAL DAMAGES ONLY, AND NEITHER PARTY SHALL BE LIABLE FOR CONSEQUENTIAL, INCIDENTAL, PUNITIVE,
EXEMPLARY OR INDIRECT DAMAGES, LOST PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES UNDER ANY
INDEMNITY PROVISION OR OTHERWISE. IT IS THE INTENT OF THE PARTIES THAT THE LIMITATIONS HEREIN
IMPOSED ON REMEDIES AND THE MEASURE OF DAMAGES BE WITHOUT REGARD TO THE CAUSE OR CAUSES
RELATED THERETO, INCLUDING THE NEGLIGENCE OF ANY PARTY, WHETHER SUCH NEGLIGENCE BE SOLE, JOINT
OR CONCURRENT, OR ACTIVE OR PASSIVE. TO THE EXTENT ANY DAMAGES REQUIRED TO BE PAID HEREUNDER
ARE LIQUIDATED, THE PARTIES ACKNOWLEDGE THAT THE DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO
DETERMINE, OR OTHERWISE OBTAINING AN ADEQUATE REMEDY IS INCONVENIENT AND THE DAMAGES
CALCULATED HEREUNDER CONSTITUTE A REASONABLE APPROXIMATION OF THE HARM OR LOSS.

          16.    Forward Contract. The parties agree that each Transaction constitutes a “forward contract,” that Seller and
Buyer are each “forward contract merchants” and that this Agreement constitutes a “master netting agreement,” in each case
within the meaning of the United States Bankruptcy Code.

         17.      Dodd-Frank Transaction Classification. Each party represents as of each time it enters into a Transaction that
the Transaction qualifies for either (a) the forward contract exclusion as set forth under Section 1a(47)(B)(ii) of the Commodity
Exchange Act or (b) the trade option exemption as set forth under 17 C.F.R. Section 32.3(a). Each party shall promptly give
Notice to the other party if the foregoing representation becomes incorrect or misleading. If a Transaction is subject to any
governmental reporting requirements, including but not limited to any reporting requirements of the Commodity Futures Trading
Commission enacted under Dodd-Frank, each party shall provide the other party any information reasonably requested by such
other party to enable it to comply with those requirements.

          18.       Buyer Representations. Buyer represents and warrants to Seller, as of the Effective Date and the date of each
Transaction Confirmation, that it (a) is acting for its own account; (b) has made its own independent decision to enter into this
Agreement and each Transaction and as to whether this Agreement and each such Transaction is appropriate or proper for it
based upon its own judgment; (c) is not relying upon the advice or recommendations of Seller in so doing; (d) is capable of
assessing the merits of and understands and accepts, the terms, conditions and risks of this Agreement and each Transaction; (e)
understands that information and explanations of the terms and conditions of each such Transaction shall not be considered
investment or trading advice or a recommendation to enter into that Transaction; (f) understands that no communication (written
or oral) received from Seller shall be deemed to be an assurance or guarantee as to the expected results of that Transaction; and
(g) understands that Seller is not acting as a fiduciary for or an advisor to it in respect to that Transaction.

          19.      Market Disruption. If a Market Disruption Event occurs, the parties shall negotiate in good faith to agree on a
replacement price for the Floating Price, or on a method for determining a replacement price, for the affected day. If the parties
                                                      nd
cannot agree on a replacement price before the 2 Business Day following the Market Disruption Event, then each party shall
obtain, in good faith and from non-affiliated market participants in the relevant market, 2 quotes for prices of natural gas for the
affected day, similar in quality and quantity in the geographical location closest in proximity to the Delivery Point, within the next 2
Business Days. Seller shall average, rounded to the third decimal place, the 4 quotes, to determine the replacement price. If
either party fails to provide 2 quotes then the average of the other party’s 2 quotes shall determine the replacement price.
"Floating Price" means the price or a factor of the price, based on a specified index, agreed to in a Transaction as the Contract
Price. "Market Disruption Event" means, relating to an index specified in a Transaction, any of the following events: (a) the
failure of the index to announce or publish information necessary for determining the Floating Price; (b) the failure of trading to
commence or the permanent discontinuation or material suspension of trading on the exchange or market acting as the index; (c)
                                                                                                                  Agreement No:

Ver 3.2                                            Page 4 of 9
Case 2:21-cv-00133-JRG-RSP Document 6-1 Filed 05/04/21 Page 5 of 6 PageID #: 59
Case 2:21-cv-00133-JRG-RSP Document 6-1 Filed 05/04/21 Page 6 of 6 PageID #: 60
